Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 15/942,781 received January 22, 2021. Claims 2, 10, 15 and 19 are canceled, claims 1, 3-5, 9, 11, 13-14, 18 and 20 are amended, claims 6-8, 12 and 16-17 are left as original, and claims 21-24 are newly added.
Allowable Subject Matter
Claims 1, 3-9, 11-14, 16-18 and 20-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 8,115,448.  The claims comprise a peak detector circuit to bias a switching switch to connect to a primary rectification circuit upon receipt of directed wireless power by the active energy harvesting component.
Regarding Claim 1: Though the prior art discloses a dual-mode power receiver comprising multiple transceivers with an active energy harvesting component and a passive energy harvesting component and switching circuitry to enable the active energy harvesting component during an active harvest mode and to enable the passive energy harvesting component during a passive harvest mode, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
an active energy harvesting component including a primary rectification circuit and
operable to:
direct the one or more RF transceivers to establish a connection with a wireless power transmission system,
transmit a beacon signal to the wireless power transmission system,
receive and process directed wireless power transmitted by the wireless power transmission system via one or more paths in response to the beacon signal;
store the received wireless power in an energy storage device;
a passive energy harvesting component operable to harvest and store ambient energy in the energy storage device;
switching circuitry including a switch and operable to;
enable the active energy harvesting component during an active harvest mode; and
enable the passive energy harvesting component during a passive harvest mode, and
wherein the switching circuitry further includes a peak detector circuit operable to bias the switch to connect to the primary rectification circuit upon receipt of directed wireless power by the active energy harvesting component. 
Regarding Claim 11: Though the prior art discloses a dual-mode power receiver comprising multiple energy harvesting components  to receive and process directed wireless power via multiple paths to store the energy in an energy storage device with an active energy harvesting component and a passive energy harvesting component and switching circuitry to enable the active energy harvesting component during an active harvest mode and to enable the passive energy harvesting component during a passive harvest mode, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of:
peak detector circuitry communicatively coupled with one or more antennas and operable to detect presence of a radio frequency (RF) field;
one or more active energy harvesting components including a primary rectification circuit, the one or more active energy harvesting components enabled when the RF field is greater than an ambient threshold, the one or more active energy harvesting components operable to:
receive and process directed wireless power from the wireless power transmission system via one or more paths, and
store the received wireless power in an energy storage device;
one or more passive energy harvesting components enabled when the RF field is less than the ambient threshold, the one or more passive energy harvesting components operable to harvest and store ambient energy in the energy storage device; and
switching circuitry including a switch and a peak detector circuit operable to bias the switch to the primary rectification circuit upon receipt of directed wireless power by the one or more active energy harvesting components. 
Regarding Claim 18: Though the prior art discloses a method of operating a dual-mode power receiver comprising detecting a power level and directing the receiver into a power state and storing ambient energy in an energy storage device, it fails to teach or suggest the aforementioned limitations of claim 18, and further including the combination of:
wherein directing the dual-mode wireless power receiver client to wake-up from the low-power state includes transitioning the dual-mode wireless power receiver client to from the passive harvest mode to an active harvest mode; and
in the active harvest mode:
receiving wireless power transmitted by the wireless power transmission system via one or more paths; and
storing the received wireless power in the energy storage device,
wherein the dual-mode wireless power receiver includes a primary rectification circuit, a peak detector circuit and a switch, and wherein transitioning the dual-mode wireless power receiver client to from the passive harvest mode to an active harvest mode includes:
biasing, by the peak detector circuit, the switch to connect to the primary rectification circuit in response to receiving the wireless power transmitted by the wireless power transmission system.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859